                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


CEDRICK LAVAR RANZY,                         :
                                             :
       Plaintiff,                            :
                                             :
vs.                                          :   CIVIL ACTION NO. 1:19-cv-763-TFM-MU-C
                                             :
BP EXPLORATION & PRODUCTION                  :
INC., et al.,                                :
                                             :
       Defendants.                           :

                                             ORDER

       Pending before the Court is the parties’ Stipulation of Dismissal With Prejudice. Doc. 14,

filed January 15, 2020. The Rules of Civil Procedure permit a plaintiff to voluntarily dismiss the

action without an order of the court “by filing a notice of dismissal before the opposing party

serves either an answer or a motion for summary judgment” or “a stipulation signed by all parties

who have appeared.” FED. R. CIV. P. 41(a)(1)(A). The joint stipulation is signed by both sides.

Doc. 14.

       Consequently, by operation of Fed. R. Civ. P. 41, this action has been dismissed in

accordance with the joint notice. Therefore, the claims in this case are dismissed with prejudice

with each party to bear their own attorneys’ fees and costs.

       The Clerk of the Court is DIRECTED to close this case.

       DONE and ORDERED this the 16th day of January 2020.

                                             s/Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE




                                           Page 1 of 1
